Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3 and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Khan (US Pub. No: 2018/0035487 A1).
	Regarding claim 1, Khan teaches a transmitting apparatus that transmits data in a first frequency band (see Abstract and Figures 1, 2 & 4A/communication device and para [0010]), comprising: a transmitting section (see Fig.4A, block 420/transmitter and para [0027]) that transmits a transmission request signal of the data in the first frequency band (see para [0010] wherein transmitting in the uplink direction, by the communications device, a request to send (RTS) signal on an unlicensed millimeter wave/first frequency band, is mentioned); a receiving section (see Fig.4A, block 412/receiver and para [0027]) that receives a response signal to the transmission request signal in a second frequency band (see para [0010] wherein receiving by the communications device the CTS signal on a licensed millimeter wave/second frequency band, is mentioned); and a control section (see Fig.4A, blocks 432/426/428 and para [0028]) that controls transmission of the data based on the response signal (see para 
	Regarding claim 2, Khan further teaches the transmitting apparatus according to claim 1, wherein the transmitting section transmits the transmission request signal in a frequency band used in transmission of the data (see para [0010] wherein both the RTS signal and data being transmitted on the unlicensed millimeter wave/first frequency band, is mentioned). 
	Regarding claim 3, Khan further teaches the transmitting apparatus according to claim 1, wherein the transmission request signal is a single transmission request signal, or a plurality of transmission request signals subjected to frequency multiplexing, and the control section transmits the data, in a frequency band for transmitting the single transmission request signal, or in at least a part of a total frequency band for transmitting the plurality of transmission request signals (see para [0010] wherein both the RTS signal and data being transmitted on the unlicensed millimeter wave/first frequency band, is mentioned). 
Regarding claim 6, Khan teaches a receiving apparatus that receives data in a first frequency band (Abstract and Figures 1, 2 & 4B/access point/BS and para [0010]), comprising: a receiving section (see Fig.4B, block 448/receiver and para [0029]) that receives a transmission request signal of the data in the first frequency band (see para [0010] wherein receiving by the radio base station RTS signal on an unlicensed millimeter wave/first frequency band, is mentioned); and a transmitting section (see Fig.4B, block 440/transmitter and para [0029]) that transmits a response in a case of normally receiving the transmission request signal in the first frequency band, or in another case of detecting an idle state in listening of the first frequency band (in response to receiving the RTS signal, transmitting in a downlink direction, by the radio base station, a clear to send (CTS) signal on a licensed millimeter wave/second frequency band, is mentioned and also the RTS signal being received by the radio base station on an unlicensed millimeter wave/first frequency band, is mentioned). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US Pub. No: 2018/0035487 A1) in view of HWANG et al. (US Pub. No: 2015/0264715 A1).
	Regarding claims 4, 7 and 8, Khan teaches the transmitting apparatus according to claims 1, 2 and 3 respectively.
	Khan is silent in teaching the transmitting apparatus according to claims 1, 2 and 3, wherein the response signal includes a number for identifying the transmission request signal, or a number of a channel beforehand associated with the transmission request signal. 
	However, HWANG et al. teach a transmitting apparatus (see Abstract & Fig.2), wherein the response signal includes a number for identifying the transmission request signal, or a number of a channel beforehand associated with the transmission request signal (see para [0020] wherein transmitting a request to send (RTS) signal including a frequency number and duration of the unused channel when the unused channel is detected, is mentioned and receiving a clear to send (CTS) signal corresponding to the request to send (RTS) signal, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above transmitting apparatus of Khan to have the response signal including a number for identifying the transmission request signal or a number of a channel beforehand associated with the transmission request signal, disclosed by HWANG et al. in order to provide an effective mechanism of both efficiently preventing data collisions by allowing a terminal to output a request to send signal including a frequency number . 
5.	Claims 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US Pub. No: 2018/0035487 A1) in view of Fodor et al. (US Pub. No: 2018/0332575 A1).
Regarding claims 5, 9 and 10, Khan teaches the transmitting apparatus according to claims 1, 2 and 3 respectively.
	Khan is silent in teaching the transmitting apparatus according to claims 1, 2 and 3, wherein based on a detection frequency of a busy state in listening by the transmitting apparatus or a receiving apparatus of the data, the control section controls whether or not to transmit the transmission request signal. 
	However, Fodor et al. teach a transmitting apparatus (see Abstract and Fig.4), wherein based on a detection frequency of a busy state in listening by the transmitting apparatus or a receiving apparatus of the data, the control section controls whether or not to transmit the transmission request signal (see para [0063] wherein UE-B detecting the DL-U -BUSY signal and/or, the U -BUSY signal and not performing CCA (e.g., LBT) since the busy signal has been detected (step 108), is mentioned and also, as a result, in this example, UE-B refraining from transmitting on the unlicensed channel(s) in the unlicensed spectrum, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above . 
6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khan (US Pub. No: 2018/0035487 A1) in view of HWANG et al. (US Pub. No: 2015/0264715 A1) and further in view of Fodor et al. (US Pub. No: 2018/0332575 A1).
Regarding claim 4, Khan and HWANG et al. together teach the transmitting apparatus according to claim 4.
Khan and HWANG et al. together yet are silent in teaching the transmitting apparatus according to claim 4, wherein based on a detection frequency of a busy state in listening by the transmitting apparatus or a receiving apparatus of the data, the control section controls whether or not to transmit the transmission request signal.
However, Fodor et al. teach a transmitting apparatus (see Abstract and Fig.4), wherein based on a detection frequency of a busy state in listening by the transmitting apparatus or a receiving apparatus of the data, the control section controls whether or not to transmit the transmission request signal (see para [0063] wherein UE-B detecting the DL-U -BUSY signal and/or, the U -BUSY signal and not performing CCA (e.g., LBT) since the busy signal has been detected (step 108), is mentioned and also, as a result, 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above transmitting apparatus of Khan and HWANG et al. to have based on a detection frequency of a busy state in listening by the transmitting apparatus or a receiving apparatus of the data, the control section controlling whether or not to transmit the transmission request signal, disclosed by Fodor et al. in order to provide an effective mechanism of efficiently augmenting Clear Channel Assessment ( CCA) or Listen-Before-Talk (LBT), with a busy indication transmitted in a licensed spectrum and also improving data transmission throughput in wireless communication system. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kasher (US Pub. No: 2017/0033909 A1) discloses techniques to provide an indication of bandwidth to establish a TxOP using channel bonding in wireless communication system. 
Kim et al. (US Pub. No: 2018/0213558 A1) disclose a method and apparatus for performing NAV (Network Allocation Vector) reset in consideration of a residual time that was present in a NAV timer immediately before the NAV timer is changed to another in a WLAN system.
8.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:

                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477
1/1/2022